DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, and 11-14, drawn to a method of producing an oil field chemical-carrying material, comprising microencapsulating…; distributing…; processing…; and comminuting.
Group II, claim(s) 15, 16, and 24-27, drawn to an oil field chemical-carrying material comprising a plurality of polymeric microcapsules each comprising a continuous solid matrix phase and a plurality of polymeric microcapsules each comprising the oil field chemical and a polymeric microencapsulant, the polymeric microcapsules distributed within the continuous polymeric matrix phase.
Group III, claim(s) 28 and 29, drawn to a method of delivering an oil field chemical, comprising injecting into a well.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The specific oil field chemical:
“a tracer” (claims 14/26/29);
“a viscosity modifier”;
“a density modifier”;
“a flow modifier”;
“a gelling modifier”;
“a lubricant”;
“a foaming modifier”;
“a scale inhibitor”;
“a disinfectant”;
“an anti-freeze”;
“a corrosion inhibitor.”
The specific pre-polymeric matrix material:
“a fluid” (claim 3); or
“a flowable solid powder” (claim 4).
The specific solid matrix phase material:
“a polyethylene”;
“a polypropylene”;
“a polyacrylate”;
“an aliphatic polyamide”;
“a polyurethane”;
“a vinyl ester”;
“an epoxy resin”; or
“a polybutylene terephthalate.”
The specific configuration of the oil field chemical-carrying material:
Fig. 1A/1B;
Fig. 1C;
Fig. 1D/1E; or
Fig. 1F.
For example, Applicant might elect the combination of “tracer” oil field chemical; “a flowable solid powder” pre-polymeric matrix material; “polyethylene” solid matrix phase material; and Fig. 1D/1E configuration.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an claims 1, 2, 11-13, 15, 16, 24, 25, 27, and 28.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of “An oil field chemical-carrying material comprising a plurality of particles each comprising a continuous solid matrix phase of polymeric material and a plurality of polymeric microcapsules each comprising the oil field chemical and a polymeric microencapsulant, the plurality of , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sayfritz (WO 2015/097116) (cited by International Search Report).  Sayfritz discloses An oil field chemical-carrying material (abstract “tracer and/or chemical-release materials in the form of particles”) comprising a plurality of particles each comprising a continuous solid matrix phase of polymeric material and a plurality of polymeric microcapsules each comprising the oil field chemical and a polymeric microencapsulant (Fig. 1, porous material (with contained tracer or chemical as appropriate) 3 and p.10 “The porous material in and for use in the tracer/chemical-release materials of the invention are capable of containing at least one tracer or other chemical within the pores thereof” and p.5 “a porous material (e.g. Silica gel or any of the porous materials described herein)”; silica gel is polymeric), the plurality of polymeric microcapsules are distributed within the continuous polymeric matrix phase (Fig. 1, matrix 2), wherein the particles are proppant particles having a size in a range 0.1 to 3 mm (p.12 “Typical sizes for the tracer/chemical-release particles of the present invention will be in the range 0.1 to 50mm, preferably 0.2 to 10mm and most preferably 0.5 to 5mm”), and wherein the oil field chemical is a tracer, a viscosity modifier, a density modifier, a flow modifier, a gelling modifier, a lubricant, a foaming modifier, a scale inhibitor, a disinfectant, an anti-freeze or a corrosion inhibitor (abstract “tracer and/or chemical-release materials in the form of particles”).  Accordingly, Groups I-III each lack Unity of Invention a posteriori.
The chemical compounds of oil field chemicals; pre-polymeric matrix materials; and solid matrix phase material are each not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives of each do not all belong to a recognized class of chemical compounds.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674